department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jan - contact person no third party contact sin 02-big_number 00-big_number identification_number telephone number to bi legend a- b- cc employer_identification_number dear sir or madam this is in response to your ruling_request concerning a proposed transaction and its effects on the exempt status and unrelated_business_income_tax liability of b and c under sec_511 through of the internal_revenue_code ais an organization described in sec_501 of the code a's purpose is to provide funds for the construction equipment and operation of a free clinic and hospital for rippled maimed-or-diseased-children vos a created b to promote the health of the community by operating a charitable hospital specializing in pediatric services b is an organization described in sec_501 of the code and in sec_509 and sec_170 support to b the election and removal of b's directors and the dissolution of b a must approve all amendments to the b's articles of incorporation and bylaws b's sole member is a a provides ongoing c is an organization described in sec_501 which was created by b c's sole member c's sole purpose is to own operate and maintain the property transferred to it as described below and to tender the net profits of the property to b b's medical campus consists of connected physical structures providing charitable medical services through a broad range of pediatric treatment facilities and related administrative services b erected two office towers adjacent to its campus on land it owns the towers are attached by an overhead walkway to b's campus and are used primarily by b for the treatment of patients and administrative services however b has leased fifteen percent of the total space to physicians that only practice pediatric medicine to carry on their private medical practices these physicians regularly but are not required to refer their patients to b for treatment and aiso have staff privileges at b office towers to physicians not practicing in the field of pediatric medicine for example b leases space to a tenant specializing in pediatric cardiology a sub-specialty that might not be available to b absent the proximity of the office towers the physicians are available for emergency and other medical services offered by b regularly attend b's staff meetings and attend or provide medical education programs neither a nor b have any ownership_interest in the physician practices b as a matter of policy will not lease space in the physicians are charged a fixed rental subject_to adjustments such as inflation the physicians do not receive any personal_property under the leases and personal services included within the lease are limited to elevator services security utilities replacement of light bulbs janitorial services and building maintenance all such services are usual and customary in the leasing of real_property in the area b has erected a multi-story parking facility the facility is unattended and is open to the patients visitors and family members of patients of b without charge b does not control ingress or egress over the parking facility because it has no toll or ticket gate b has agreed to provide a limited number of parking spaces to the physicians who lease space in the office towers and their patients the leases to the physicians do not contain a provision setting forth a fee for providing parking spaces however with one exception no spaces are required to be reserved and the leases do not separately charge for the spaces with regard to the one exception b agreed to reserve one space for the medical director of the tenant specializing in pediatric cardiology to have easy access to the physician offices and b's campus at all times it has come to b's attention that leasing a portion of the office towers to private physicians may cause the entirety of both office towers to be subject_to local property taxes to minimize the potential impact of the property_tax b proposes to convert the office towers into _ condominiums in and to contribute the units leased to physicians to c free of any mortgage and in conjunction with that assign b's rights and duties as landlord to c under the lease arrangements b will agree with c to continue to provide parking spaces to the physicians and patients without charge to c under the lease arrangements b will agree to continue performing the services relating to elevators security utilities replacement of light bulbs janitorial and building maintenance as when it was landlord b will also perform management functions such as preparing and mailing monthly rental invoices without charge to c after b completes the process of converting the leases into condominiums b will contribute the physician units a total of three to c b will initially retain the remaining units for use in its operations as well as a share of the common areas however b may contribute the remaining units to c for leasing to the physicians as the need may arise rights and responsibilities as between the tenants and c will be the same as now exists between the tenants and b with the added benefit that only the leased units are subject_to local property_tax consequently b should be able to achieve substantial savings by transferring the in any event the ie property to c c does not anticipate providing any direct services to manage maintain or operate the condominium units transferred to it these services which include the collection of rents and the payment of expenses will be provided by b without charge to c start_up costs attributable to organizing c as well as amounts as may be needed from time to time by c in excess of its net_income will be contributed by b the following rulings are requested the change in property ownership of the office towers from fee simple to condominium will not be considered an unrelated_trade_or_business that would generate unrelated_business_taxable_income under sec_511 through and will not affect b's exempt status under sec_501 the transfer of the condominium units and related leases by b to c unrelated_business_taxable_income as described in sec_511 through to either b or c will not generate neither the exempt status of either b or c will be affected by the transfer of the condominium units or physician leases and the subsequent operations to be carried on by b and c as a result thereof the rental income received by c from the physicians' leases will not constitute unrelated_business_taxable_income under sec_511 through the rental income received by b from c from the physician leases after the payment of costs and expenses will not constitute unrelated_business_taxable_income under sec_511 through the receipt of income to b from c net of costs and expenses will not affect b's exempt status under sec_501 of the code the providing of parking facilities by b to the physicians and their patients and b's providing of management maintenance and operational services to c will not affect b's status as an organization described in sec_501 and will not constitute unrelated_business_taxable_income under sec_511 through of the code the providing of start_up costs as well as amounts needed to meet c's costs and expenses in excess of income will not constitute ubit to c and not affect b's status as an organization described in sec_501 sec_501 of the code provides for the exemption from federal_income_tax of corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization which itself is exempt from federal_income_tax under sec_501 sec_1_501_c_2_-1 of the income_tax regulations provides that a corporation described in sec_501 of the code cannot accumulate income and retain its exemption but must turn over the entire amount of such income less expenses to an organization which is itself exempt from tax under sec_501 sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly attributable to such business activity sec_512 provides that rents_from_real_property and incidental related personal_property are not treated as unrelated_business_income unless the real_property is debt-financed under sec_514 sec_514 defines debt-financed_property as any property that is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year debt financed property does not include any property substantially related to the exercise or performance by such organization if its exempt purposes sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its ee bromphon o cocccccsneeenenuntee wasneaseesspeiqes mens wy we ees sec_1_513-1 of the regulations defines unrelated_business_taxable_income to mean gross_income from any unrelated_trade_or_business regularly carried on sec_1 b states that the phrase trade_or_business includes activities carried on for the production_of_income and which possess the characteristics of a trade_or_business within the meaning of sec_162 of the code finally sec_1_513-1 explains that regularly carried on has reference to the frequency and continuity of the conduct of an activity and the manner in which the activity is pursued sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides for the taxation under sec_512 of the code of income from debt-financed_property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable purposes constituting the basis for its exemption under sec_501 revrul_69_269 1969_1_cb_160 provides that the operation of a parking lot for patients and visitors only by a sec_501 hospital does not constitute unrelated_trade_or_business under sec_513 of the code revrul_69_463 1969_2_cb_131 provides that income derived by a hospital from leasing office space in an adjacent office building to a medical group was substantially related to the hospital's exempt_purpose revrul_69_545 1969_2_cb_117 sets forth standards under which a nonprofit_hospital may qualify for recognition of exemption under sec_501 of the code this revenue_ruling gave consideration to two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or for the benefit of private interests the hospital that qualified for exemption was found to be organized and operated to further the charitable purpose of promoting health by satisfying a community benefit standard that included among other factors a board_of directors that broadly represented the interests of the community the hospital that did not qualify for recognition of exemption was found to be operating for the private benefit of those who controlled it rather than for the benefit of the public revrul_78_41 1978_1_cb_148 concludes that a_trust created by a hospital to accumulate and hold funds to pay malpractice claims against the hospital qualified for exemption under sec_501 of the code as an integral part of the hospital the hospital provided the funds for the trust and the banker-trustee was required to make payments to claimants at the direction of the hospital the organization conducted an activity that the hospital could perform itself b currently operates a hospital and is described in sec_509 and sec_170 and wants to restructure its real_estate holdings in its office towers to minimize the impact of local property_tax liability by converting its office towers to condominium ownership from fee simple after the conversion of the office towers c will hold title to all condominium units leased to physicians and b will own all units relating to the operation of the hospital furthermore b will continue to operate a hospital that will further sec_501 purposes the current leasing of office space to physicians will not generate any unrelated_business_income under revrul_69_463 the change in form in ownership of the space that the physicians lease will have no impact on whether unrelated_business_income is generated by b or c under sec_511 through since the space will still be leased to the physicians in the same manner as described in rev_rul -6- the change in property ownership of the office towers and the subsequent transfer of the physician-leased condominiums to c will not adversely either entity's exempt status furthermore the change in property ownership of the office towers is a one-time event and does not possess the characteristics of a trade_or_business regularly carried on the transfer of assets and or funds to c will be one time transfers and therefore will not possess the characteristics of a trade_or_business regularly carried on furthermore any gain on the transfers would not be subject_to unrelated_business_income_tax due to sec_512 of the code following the proposed reorganization the sharing of services and facilities wnether or not a fee is charged and transfers of cash and assets among the exempt_organizations will be substantially related to the exercise or performance of the exempt purposes of b and will therefore not constitute unrelated_trade_or_business activities subject_to tax because the transfers will further the charitable purposes of b the provision of parking spaces to the physicians leasing space from c and their patients will not generate unrelated_business_income as described in revrul_69_269 therefore the exempt status of b and c will not be jeopardized because the transferred assets will be used to further exempt purposes the rents c will receive from ownership of the condominiums will be income from a substantially retated activity under sec_513 of the code c's rental of the condominium space adjacent to its affiliated hospital b is similar to the nontaxable medical office building rental in revrul_69_463 in which the rentals of the adjacent medical office building contribute importantly to the furtherance of the exempt_activities of the lessor hospital c's ownership of the condominium units will further b's exempt purposes because the rentals furthered b’s exempt purposes when b owned the property and will still further its exempt purposes when the property is owned by b's controlled affiliate c sews porth lorain foe nno rna samaria etrbed bb ne ape see ce oat won based on the following we rule as follows b's conversion of the office towers to condominiums is not an unrelated_trade_or_business and will not subject b to tax under sec_511 through of the code the transfer of the condominium units and the related leases by b to c is not an unrelated_trade_or_business that will generate unrelated_business_income under sec_511 through b's exempt status as an organization described in sec_501 and c's exempt status under sec_501 are not jeopardized by the transfer of the condominium units and physician leases and subsequent operations to be carried on by b and c as a result of the transfer the rental income received by c from the leases will not constitute unrelated_business_taxable_income as described in sec_511 through of the code oe the rental income received by b from c from the leases after payment of costs and expenses will not constitute unrelated_business_taxable_income as described in sec_511 through b's receipt of income net of costs and expenses will not affect its exempt status under sec_501 of the code the providing of parking facilities by b to c and their patients and b's providing of management maintenance and operational services to c will not affect b's exempt status under sec_501 and will not generate unrelated_business_taxable_income under sec_511 through of the code the providing of start_up costs by b to c as well as amounts needed by c from time to time to meet its costs and expenses in excess of income will not constitute unrelated_business_taxable_income to c as described in sec_511 through and will not affect b's exempt status as an organization described in sec_501 of the code we have not been asked and we express no opinion on whether the provision of a parking space for the medical director of one of the tenants will generate unrelated_business_income under sec_511 through of the code except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have’any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed marvin friedlander marvin friedlander manager eo technical group
